Citation Nr: 0627866	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-37 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased initial rating for squamous cell 
carcinoma, right mandibular lip, currently evaluated as zero 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980 and from December 1980 to April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  April 2004 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In statements submitted in May 2004 and July 2004, the 
veteran alleged that he experienced emotional stress due to 
his service connected squamous cell carcinoma, right 
mandibular lip.  Because this secondary service connection 
claim has not been adjudicated by the RO, it is REFERRED for 
appropriate action.


FINDING OF FACT

Squamous cell carcinoma, right mandibular lip, is manifested 
by a petite, well-healed, small scar at the right part of the 
lower lip; a tiny spot, less than 1 percent of the total body 
surface, with no disfigurement or impairment of function. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of zero percent for 
squamous cell carcinoma, right mandibular lip, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7800 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA must apprise the veteran of the evidence needed to 
substantiate a claim for benefits, and further allocate the 
responsibility for obtaining such evidence.  Additionally, VA 
must advise the veteran to submit any evidence that pertains 
to a claim.  The law further provides that VA will make 
reasonable efforts to assist a veteran in obtaining the 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

In April 2004, the RO granted service connection for squamous 
cell carcinoma, right mandibular lip, with an initial 
disability rating of zero percent.

By letter dated August 2004, the RO fully provided notice of 
elements of the evidence required to substantiate claims for 
service connection for squamous cell carcinoma, right 
mandibular lip, and advised the veteran of the allocation of  
responsibility for obtaining such evidence.  Subsequent to 
the VA's advisement to the veteran of what evidence would 
substantiate the claim, the allocation of responsibility for 
obtaining such evidence, and advising the veteran that he 
should submit all relevant evidence, de novo review of the 
claims was accomplished in October 2004 and a Statement of 
the Case ("SOC") was issued.  

The rating decisions on appeal and the October 2004 SOC 
provided the veteran with specific information as to why the 
claims were being denied and of the evidence that was 
lacking.  The October 2004 SOC supplied the veteran with the 
complete text of 38 C.F.R. § 3.159(b)(1), concerning the need 
for the veteran to provide any evidence pertaining to the 
claim.  
The RO did not advise the veteran of the relevant DC for 
squamous cell carcinoma, right mandibular lip, nor provide a 
description of the rating formula for all possible schedular 
ratings for squamous cell carcinoma, right mandibular lip, 
from 0 percent to the maximum, 80 percent, after the veteran 
timely filed a Notice of Disagreement in July 2004, 
contesting the zero percent rating for squamous cell 
carcinoma, right mandibular lip, granted by the RO in April 
2004, but rather did so in the October 2004 SOC.  The 
veteran, however, was not thereby prejudiced because his for 
squamous cell carcinoma, right mandibular lip, claim had 
already been substantiated in April 2004.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006)  
("[O]nce a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103A notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.")  

In particular, the veteran was specifically advised through 
the April 2004 rating decision, which granted the initial 
disability rating of zero percent, that in order to receive a 
higher evaluation, the evidence must show that the veteran 
had more than slight disfigurement as manifested by one of 
the eight characteristics listed in note (1) to DC 7800.  The 
veteran had ample time to respond to the April 2004 rating 
decision and the October 2004 SOC, so their timing did not 
compromise the essential fairness of the adjudication.  

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit his available private medical 
records or authorize VA to obtain those records on his 
behalf.  The veteran authorized VA to obtain and VA did 
obtain private medical records for the veteran's claims.  VA 
also obtained the veteran's VA medical records and service 
medical records (SMRs).  The treatment records were received 
and reviewed through June 2004.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  A VA examination 
was provided in March 2004.

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claim, and the 
record is ready for appellate review.


Analyses

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

Where, as here, a veteran's disability rating claim has been 
in continuous appellate status since the original claim for 
service-connection was filed in August 2003, the evidence to 
be considered includes all evidence proffered in support of 
the original claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's squamous cell carcinoma, right mandibular lip, 
was evaluated as zero percent disabling under DC 7800.  The 
veteran contends that his squamous cell carcinoma, right 
mandibular lip, should be evaluated as 30 percent disabling 
because he has tissue loss, scarring, and speaking problems.

DC 7800 calls for a 10 percent rating with one characteristic 
of disfigurement. With visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement, a 30 percent 
rating is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). 

At the March 2004 VA examination, the veteran stated that he 
had no further episodes of cancer and denied residuals from 
the surgical excision of the squamous cell carcinoma, right 
mandibular lip.  The veteran reported using skin block of 
strength 30 or more on a regular basis and denied any current 
treatment for the squamous cell carcinoma, right mandibular 
lip.

On physical examination, the VA examiner observed a petite, 
well-healed, small scar of the right part of the lower lip; a 
tiny spot less than 1 percent of the total body surface, with 
no disfigurement.  The examiner noted no significant 
residuals of the veteran's squamous cell carcinoma and no 
impairment of function.  The examiner diagnosed the veteran 
with a successfully excised squamous cell carcinoma of the 
lower right lip without any residuals.

At a June 2004 VA outpatient visit, the veteran reported 
drooling occasionally. 

The preponderance of the objective medical evidence given 
above does not support a compensable disability rating for 
squamous cell carcinoma, right mandibular lip.  The veteran's 
squamous cell carcinoma, right mandibular lip, meets none of 
the 8 characteristics listed in note(1) of DC 7800 required 
to satisfy the lowest compensable disability rating level (10 
percent).  The scar from the excision of the veteran's 
squamous cell carcinoma, right mandibular lip, is described 
as "petite" or a "tiny spot," not as a scar 5 or more 
inches (13 or more cm.) in length; or a scar at least one-
quarter inch (0.6 cm.) wide at widest part.  Furthermore, 
there is no evidence of a surface contour of scar elevated or 
depressed on palpation: a scar adherent to underlying tissue; 
hypo- or hyper-pigmented skin in an area exceeding six square 
inches (39 sq. cm.); abnormal skin texture (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); or indurated 
and inflexible skin in an area exceeding six square inches 
(39 sq. cm.).

Regarding a 30 disability rating, there is no evidence of 
visible or palpable tissue loss; gross distortion or 
asymmetry of two features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips); or any of the characteristics of disfigurement 
listed in note (1).  The March 2004 VA examination documented 
that the veteran has a tiny spot, less than 1 percent of the 
total body with no disfigurement.

Accordingly, an initial rating for squamous cell carcinoma, 
right mandibular lip, in excess of zero percent is denied




ORDER

An initial rating for squamous cell carcinoma, right 
mandibular lip, in excess of zero percent is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


